DETAILED ACTION
This Office action is in response to the RCE filed 3 December 2020. Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, 20, 22, 23, 26, 27, and 29-43 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In Claim 35, “the value of the HARQ feedback delay” lacks antecedent basis in the claim. Please note that independent claim 22 was not amended consistently with other independent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, 20, 30, 32, 34, 37-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0242153) in view of Damnjanovic et al. (US 2016/0128095) and Qu et al. (US 2011/0286414).
For Claims 1 and 8, Chen teaches method and an apparatus comprising: a transceiver; a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions (see paragraphs 12, 127), comprising:
receiving, by an apparatus from a base station (BS), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration (see abstract, paragraphs 10, 73; see also paragraphs 93, 94: RRC; paragraph 14: BS); and 
receiving, by the apparatus from the BS, a second higher layer signaling indicating a first feedback slot configuration information (see paragraphs 79, 106, 107; paragraphs 93, 94: RRC; paragraph 14: BS), 
the first TDD frame structure configuration comprising at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, and the first feedback slot configuration 
  Chen as applied above is not explicit as to, but Damnjanovic teaches the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern (see paragraphs 58, 67), and the first feedback slot configuration information comprising the hybrid automatic repeat request (HARQ) feedback delay between a downlink transmission and a HARQ feedback corresponding to the downlink transmission (see paragraphs 18, 87, 116).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
The references as applied above are not explicit as to, but Qu teaches a value of the HARQ feedback delay between the downlink transmission and the HARQ feedback explicitly indicated in the second higher layer signaling (see paragraphs 63, 64, 106: RRC signaling of HARQ start offset).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to signaling the HARQ delay as in Qu when implementing the method of Chen and Damnjanovic. One of ordinary skill would have been able to signal a known delay value in a known manner with the reasonably predictable result of providing dynamic allocation of signaling to improve reliability.
For Claim 15, Chen teaches a method comprising: 
sending, by a base station (BS), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration (see paragraph 133: BS signaling, see abstract, paragraphs 10, 73; see also paragraphs 93, 94: RRC); and 

the first TDD frame structure configuration comprising at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, and the first feedback slot configuration information comprising at least one hybrid automatic repeat request (HARQ) feedback information (see paragraphs 67-68, Table, 1, paragraph 79: HARQ).
Chen as applied above is not explicit as to, but Damnjanovic teaches the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern (see paragraphs 58, 67), and the first feedback slot configuration information comprising the hybrid automatic repeat request (HARQ) feedback delay between a downlink transmission and a HARQ feedback corresponding to the downlink transmission (see paragraphs 18, 87, 116)
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
The references as applied above are not explicit as to, but Qu teaches a value of the HARQ feedback delay between the downlink transmission and the HARQ feedback explicitly indicated in the second higher layer signaling (see paragraphs 63, 64, 106: RRC signaling of HARQ start offset).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to signaling the HARQ delay as in Qu when implementing the method of Chen and Damnjanovic. One of ordinary skill would have been able to signal a known delay value in a known manner with the reasonably predictable result of providing dynamic allocation of signaling to improve reliability.
For Claim 37, Chen teaches a network system, comprising: 
a backhaul network entity in communication with a network communications device (see paragraph 38); and 
the network communications device (see paragraphs 17, 43, 48, 127), the network communications device configured to: 
send a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration (see paragraph 133: BS signaling, see abstract, paragraphs 10, 73; see also paragraphs 93, 94: RRC); and 
send a second higher layer signaling indicating a first feedback slot configuration information (see paragraphs 79, 106, 107; paragraphs 93, 94: RRC), 
wherein the first TDD frame structure configuration comprises at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, 
and the first feedback slot configuration information comprises at least one hybrid automatic repeat request (HARQ) feedback delay (see paragraphs 67-68, Table, 1, paragraph 79: HARQ).  
Chen as applied above is not explicit as to, but Damnjanovic teaches the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern (see paragraphs 58, 67 and the first feedback slot configuration information comprising the hybrid automatic repeat request (HARQ) feedback delay between a downlink transmission and a HARQ feedback corresponding to the downlink transmission (see paragraphs 18, 87, 116).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure 
The references as applied above are not explicit as to, but Qu teaches a value of the HARQ feedback delay between the downlink transmission and the HARQ feedback explicitly indicated in the second higher layer signaling (see paragraphs 63, 64, 106: RRC signaling of HARQ start offset).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to signaling the HARQ delay as in Qu when implementing the method of Chen and Damnjanovic. One of ordinary skill would have been able to signal a known delay value in a known manner with the reasonably predictable result of providing dynamic allocation of signaling to improve reliability.
 For Claims 2, 9, 16, and 38, Chen further teaches the method, further comprising: obtaining, by the apparatus, feedback timing information based on the first feedback slot configuration information (see paragraphs 79, 93, 94).  
For Claims 5, 12, 19, and 41, Chen further teaches the method, wherein the first TDD frame structure configuration is one of at least two TDD frame structure configurations, and wherein the at least two TDD frame structure configurations comprise a second TDD frame structure configuration (see paragraphs 68-68, Table 1).
Chen as applied above is not explicit as to, but Damnjanovic teaches the second TDD frame structure configuration comprising at least one of a second uplink pattern or a second downlink pattern, the second TDD frame structure configuration further comprising a second time unit size of the second uplink pattern or the first downlink pattern (see paragraphs 5, 58, 67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure 
For Claims 6, 13, 20, and 42, Chen as applied above is not explicit as to, but Damnjanovic teaches the method, wherein the first time unit size is different from the second time unit size (see paragraphs 5, 58, 67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
For Claims 30, 32, 34, and 40, Chen as applied above is not explicit as to, but Damnjanovic teaches the method, wherein the feedback timing information is obtained based on a TTI size associated with the first feedback slot configuration information (see paragraphs 18, 87).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine HARQ information as in Damnjanovic when signaling frame structure configurations as in Chen. The motivation would be to provide means for appropriately determining HARQ information for dynamically adjusted timing configurations.

Claims 29, 31, 33, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0242153), Damnjanovic et al. (US 2016/0128095), and Qu et al. (US 2011/0286414) as applied to claims 1, 2, 8, 9, 15, 16, 37, and 38 above, and further in view of Kaur et al. (US 2014/0241254).
For Claims 29, 31, 33, and 39, the references as applied above are not explicit as to, but Kaur teaches the method, wherein the feedback timing information indicates the value of the HARQ feedback delay in unit of transmission time intervals (TTIs) (see paragraph 110).  
Thus it would have been obvious to one of ordinary skill the art at the time the application was filed to convey HARQ information as in Kaur when implementing the method of Chen and Damnjanovic and Qu. One of ordinary skill would have bene able to do so with the reasonably predictable result of managing HARQ timing using a known method in a dynamically changing system.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0242153), Damnjanovic et al. (US 2016/0128095), and Fu et al. (US 2015/0173065) as applied to claim 1 above, and further in view of Zhu et al. (US 2011/0138244).
For Claim 43, Chen as applied above is not explicit as to, but Damnjanovic teaches the method, wherein the first TDD frame structure configuration further comprises a second time unit size of the at least one of the first uplink pattern or the first downlink pattern (see paragraphs 5, 58, 67), and the configuration of the feedback slot is based on a traffic type and a latency requirement (see paragraphs 38, 39, 60, 61: latency, QoS requirements, delay sensitivity of traffic determine TTI length; paragraphs 18, 87: TTI length determines HARQ timing).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
The references as applied above are not explicit as to, but Zhu teaches the first feedback slot configuration information further comprising configuration of a feedback slot associated with the first 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage feedback as in Zhu when implementing the system of Chen and Damnjanovic. One of ordinary skill would have been able to determine HARQ timing in a known manner in consideration of known factors.

Claims 22, 23, 26, 27, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0242153) in view of Damnjanovic et al. (US 2016/0128095) and Fu et al. (US 2015/0173065).
For Claim 22, Chen teaches a network communications device comprising: a transceiver; a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions (see paragraphs 17, 43, 48, 127) to: 
cause the transceiver to send a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration (see paragraph 133: BS signaling, see abstract, paragraphs 10, 73; see also paragraphs 93, 94: RRC); and 
cause the transceiver to send a second higher layer signaling indicating a first feedback slot configuration information (see paragraphs 79, 106, 107; paragraphs 93, 94: RRC), 
the first TDD frame structure configuration comprising at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, and the first feedback slot configuration information comprising at least one hybrid automatic repeat request (HARQ) feedback information (see paragraphs 67-68, Table, 1, paragraph 79: HARQ).
the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern (see paragraphs 58, 67), and
the first feedback slot configuration information comprising at least one hybrid automatic repeat request (HARQ) feedback delay (see paragraphs 18, 87).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
The references as applied above are not explicit as to, but Fu teaches the at least one HARQ feedback delay explicitly indicated in the second higher layer signaling, the HARQ feedback delay between a downlink transmission and a HARQ feedback corresponding to the downlink transmission (see paragraphs 45, 51, 70: explicit higher layer signaling of HARQ timing).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to signal the timing information as in Fu when implementing the method of Chen and Damnjanovic. The motivation would be to improve throughput and resource utilization.
 For Claim 23, Chen further teaches the network communications device, wherein the one or more processors execute the instructions to: send feedback timing information based on the first feedback slot configuration information (see paragraphs 79, 93, 94).  
For Claim 26, Chen further teaches the network communications device, wherein the first TDD frame structure configuration is one of at least two TDD frame structure (see paragraphs 68-68, Table 1).
Chen as applied above is not explicit as to, but Damnjanovic teaches the second TDD frame structure configuration comprising at least one of a second uplink pattern or a second downlink pattern, the second TDD frame structure configuration further comprising a second time unit size of the second uplink pattern or the first downlink pattern (see paragraphs 5, 58, 67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
For Claim 27, Chen as applied above is not explicit as to, but Damnjanovic teaches the network communications device, wherein the first time unit size is different from the second time unit size (see paragraphs 5, 58, 67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey time information as in Damnjanovic when establishing frame structure configurations as in Chen. The motivation would be to provide means for dynamically adjusting timing configurations and thereby reduce latency.
For Claim 36, Chen as applied above is not explicit as to, but Damnjanovic teaches the network communications device, wherein the feedback timing information is obtained based on a TTI size associated with the first feedback slot configuration information (see paragraphs 18, 87).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine HARQ information as in Damnjanovic when signaling frame structure .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0242153), Damnjanovic et al. (US 2016/0128095), and Fu et al. (US 2015/0173065) as applied to claims 22 and 23 above, and further in view of Kaur et al. (US 2014/0241254).
For Claim 35, the references as applied above are not explicit as to, but Kaur teaches the method, wherein the feedback timing information indicates the value of the HARQ feedback delay in unit of transmission time intervals (TTIs) (see paragraph 110).  
Thus it would have been obvious to one of ordinary skill the art at the time the application was filed to convey HARQ information as in Kaur when implementing the method of Chen and Damnjanovic. One of ordinary skill would have bene able to do so with the reasonably predictable result of managing HARQ timing using a known method in a dynamically changing system.

Response to Arguments
The amendment filed 3 December 2020 has been entered.
Applicant’s amendment to claim 35 has resulted in a new rejection under 35 USC 112(b).
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. Claim 22 and its dependents are rejected and argued as in the final Office action mailed 13 October 2020 as the scope of these claims is unchanged. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papasakellariou et al. (US 2019/0166598) teaches providing HARQ configuration information in higher layer signaling (see claims 3, 8). Vajapeyam et al. (US 2015/0098371) teaches RRC configuration of HARQ offset (see paragraph 60). Takeda et al. (US 2015/0215909) teaches higher layer signaling indicating an ACK resource offset (see paragraph 201). Nam et al. (US 2012/0320847) teaches RRC configuration including a HARQ feedback delay (see paragraphs 62, 63, abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/22/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466